DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 16, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0211761 A1 (Broussard), alone.
As concerns claim 1, Broussard discloses a system (figures 6A-8C), comprising: a tubing hanger 42 for landing in a wellhead, wherein the tubing hanger comprises a bore 42a, a 5hydraulic fluid conduit 244a, and an electrical or fiber optic line 424, see figure 8B; a tree 80 for landing on the tubing hanger within the wellhead, wherein the tree comprises a bore 82, a hydraulic fluid conduit, and an electrical or fiber optic line (not specifically shown, but as discussed at 0049, the apparatus provides fluid communication and electrical signaling from above the surface through the Christmas tree assembly, thus hydraulic and electric lines through the tree would be an obvious component); and a seal sub 100 coupled to a radially inner wall of the tree and configured to be landed in and engaged with a radially inner wall of the tubing hanger, wherein the seal sub comprises: 10a bore 100a; a hydraulic fluid conduit 106 that is fluidly coupled to the hydraulic fluid conduit of the tree; and an electrical or fiber optic line 112 that is communicatively coupled to the electrical or fiber optic line of the tree; 15wherein the seal sub provides a hydraulic connection between the hydraulic fluid conduit of the seal sub and the hydraulic fluid conduit of the tubing hanger regardless of an orientation of the tubing hanger relative to the tree (see at least 0020), and wherein the seal sub provides an electrical connection between the electrical or fiber optic line of the seal sub and the electrical or fiber optic line of the tubing hanger regardless 20of an orientation of the tubing hanger relative to the tree (figures 8A and 8B).
Claims 5-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of US 2012/0222866 A1 (Sneed).
As concerns claim 5, Broussard discloses the system of claim 1, wherein the seal sub comprises an electrical conductor disposed between adjacent seals of the seal sub (note the seals at 350), wherein the electrical conductor extends 360 degrees about the seal sub (figure 8B and 0056). Broussard lacks to expressly disclose the seals comprising metal-to-metal seals, nevertheless this would be readily ascertainable from the disclosure of Sneed, which discloses a tubing hanger and seal sub 500 having metal-to-metal and/or elastomeric seals (see at least the Abstract). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the metal-to-metal seals into the apparatus to obtain the predictable result of providing robust sealing and to protect the tubing hanger body from contact with production or other fluids flowing from the equipment below to the Christmas tree above the tubing hanger.
As concerns claim 6, Broussard discloses the system of claim 5, wherein the seal sub further comprises an electrical shroud 414 disposed 10around the electrical conductor to insulate the electrical figure 8B).
As concerns claim 7, Sneed discloses the system of claim 5, wherein the seal sub further comprises metal-to-metal protrusions 15extending in a radially outward direction to sealingly engage the inner wall of the tubing hanger (the seals may be elastomeric and/or metal-to-metal, see above).
As concerns claim 8, Broussard discloses the system of claim 5, wherein the tubing hanger comprises an electrical contact 402b, wherein the electrical conductor of the seal sub and the electrical contact of the tubing hanger form the electrical connection 360.
As concerns claim 9, Broussard discloses the system of claim 8, wherein the tubing hanger further comprises an elastomeric shroud 414 disposed around the electrical contact to sealingly contact the electrical conductor when the seal sub is landed in the tubing hanger.
	As concerns claim 10, Broussard discloses the system of claim 9, wherein the electrical or fiber optic line of the tubing hanger terminates at and is electrically coupled to the electrical contact, wherein the electrical or fiber optic line of the seal sub terminates at and is electrically coupled to the electrical conductor (figure 8B).
	As concerns claim 19, Broussard discloses a seal sub, comprising: a bore 100a; a hydraulic fluid conduit 106; an electrical or fiber optic line; 5an electrical conductor disposed between adjacent seals of the seal sub (note the seals at 350), wherein the electrical conductor extends 360 degrees about the seal sub (0056); and an electrical shroud 414 configured to insulate the electrical conductor, wherein the electrical shroud comprises protrusions. Broussard lacks to expressly disclose the seals comprising metal-to-metal seals, nevertheless this would be readily ascertainable from the disclosure of Sneed, which discloses a tubing hanger and seal sub 500 having metal-to-metal and/or elastomeric seals (see at least the Abstract). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the metal-to-metal seals into the 
	As concerns claim 20, Broussard discloses the seal sub of claim 19, wherein the seal sub is coupled to a radially inner wall of the tree and configured to be landed in and engaged with a radially inner wall of the tubing hanger (see generally at figure 5), wherein the seal sub provides a hydraulic connection between the hydraulic fluid conduit of the seal sub and a hydraulic fluid conduit of the tubing hanger regardless of an orientation of the tubing hanger 15relative to the tree, wherein the seal sub provides an electrical connection between the electrical or fiber optic line of the seal sub and an electrical or fiber optic line of the tubing hanger regardless of an orientation of the tubing hanger relative to the tree (see 0056 and at least the Abstract).
Allowable Subject Matter
	The prior art does not disclose, teach or suggest the system of claim 2, such that the seal sub comprises first and second series of metal-to-seals that define upper and lower circumferential sealed zones between the seal sub and the tree, and the seal sub and the tubing hanger. As claims 3-4 and 11-18 are all dependent, directly or indirectly, from claim 2, these claims are considered to contain allowable subject matter as well. Thus claims 2-4 and 11-18 are objected to as depending from a rejected base claim, but would be considered allowable if rewritten in independent form or otherwise incorporated into the rejected base claim, including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0159439 A1 (Fenton et al.) discloses a subsea wellhead assembly having a wellhead, a tubing hanger and ports through the tubing hanger that allows installation and production through the tubing hanger without regard for the orientation of the tubing hanger with respect to the subsea tree.
Fenton et al.) discloses a tubing hanger landing assembly for a subsea well that is utilized for supporting a string of production tubing that receives hydrocarbons from a subsea well that can be automatically locked upon landing without the need for aligning the tubing hanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679